UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     5/22/2019


NATIONAL CREDIT UNION
ADMINISTRATION BOARD, et al.,

                                            Plaintiffs,               15-CV-02144 (LGS)(SN)

                          -against-                                     OPINION & ORDER

HSBC BANK US, NATIONAL ASSOCIATION,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge.

        Plaintiffs—the National Credit Union Administration Board (“NCUAB”) as liquidating

agent for five corporate credit unions—move to supplement the First Amended Complaint (the

“FAC”) and to substitute Graeme W. Bush as the Plaintiff under Rules 15 and 17 of the Federal

Rules of Civil Procedure. Defendant HSBC Bank US, National Association opposes.

        The motion is granted. Plaintiffs have not engaged in undue delay, bad faith, or dilatory

tactics. The requested relief would not be futile and would not cause Defendant any undue

prejudice. Plaintiffs will, therefore, be allowed to supplement and substitute so that they may

proceed with their claims on the merits.

                                              BACKGROUND

I.      The Re-Securitization Trusts

        NCUA is an independent federal agency tasked with regulating federal credit unions. To

accomplish this task, the Federal Credit Union Act, 12 U.S.C. §§ 1751 et seq., empowers the

agency to place failed credit unions into liquidation, id. § 1787. Upon liquidation, NCUA

succeeds to “all rights, titles, powers, and privileges of the credit union, and of any member,
accountholder, officer, or director of such credit union with respect to the credit union and the

assets of the credit union.” Id. § 1751(b)(2)(A)(i). In the aftermath of the Great Recession,

NCUA placed a number of credit unions into liquidation and assumed their assets, which

included investment certificates in residential mortgage-backed securities (“RMBS”) trusts for

which Defendant serves as trustee. See FAC ¶ 24 (ECF No. 65).

        In order to preserve the federal credit union system’s solvency during a time of acute

stress, NCUA re-securitized some of the liquidated credit unions’ toxic assets—including many

of the RMBS certificates—into notes guaranteed with the full faith and credit of the United

States. See FAC ¶ 27. NCUA did so through a set of three agreements. Id. ¶¶ 27-29. First,

NCUA created the NCUA Guaranteed Notes Trusts (“NGN Trusts”) by executing trust

agreements under the Delaware Statutory Trust Act that conveyed the relevant assets to the NGN

Trusts. Id. ¶¶ 28, 45; see also Trust Agreement §§ 2.04, 2.06 (ECF No. 65-3). In exchange,

NCUA received the NCUA Guaranteed Notes (“NGNs”), which NCUA sold to investors, as well

as Owner Trust Certificates, which entitle NCUA to a final distribution of the NGN Trusts’

assets after the NGN Trusts have satisfied all outstanding obligations. 1 Second, the NGN Trusts

entered into Indenture Agreements, governed by New York law, with the Bank of New York

Mellon (“BNYM”) that appointed BNYM as the Indenture Trustee responsible for holding the

NGN Trusts’ assets as collateral for the NGN Notes. Third, NCUA, the NGN Trusts, and BNYM

entered into guaranty agreements. See Guaranty Agreement (ECF No. 65-4).




1
  During the pendency of this litigation, four NGN Trusts satisfied all outstanding obligations, were
unwound, and re-conveyed their assets to NCUA. Earlier this year, the Court approved amendments by
interlineation that substituted NCUA as the direct plaintiff for the certificates that were re-conveyed. See
ECF Nos. 305, 308.

                                                      2
II.       The Split Over Derivative Standing

          NCUA eventually initiated cases against HSBC, U.S. Bank, Wells Fargo, and Deutsche

Bank. Ultimately, NCUA sought to proceed as the direct plaintiff for claims based on RMBS

certificates that NCUA held directly (the “direct claims”), and as the derivative plaintiff for

claims based on RMBS certificates that NCUA had sold to the NGN Trusts (“NGN claims”). As

these actions have proceeded, courts have reached conflicting decisions over whether NCUA has

derivative standing to bring the NGN claims.

          The first decision came in 2015 in this case. Judge Scheindlin, to whom this case was

originally assigned, found that NCUA had derivative standing and denied Defendant’s motion to

dismiss the NGN claims. See NCUA v. HSBC Bank USA, N.A., 117 F. Supp. 3d 392, 399-400

(S.D.N.Y. 2015) (“HSBC I”). But courts reached the opposite conclusion in the U.S. Bank and

Wells Fargo actions. See NCUA v. U.S. Bank N.A., No. 14-CV-9928 (KBF), 2016 WL 796850,

at *8-10 (S.D.N.Y. Feb. 25, 2016) (Forrest, J.) (“U.S. Bank I”); BlackRock, NCUA et al. v.

Wells Fargo, 247 F. Supp. 3d 377, 407-415 (S.D.N.Y. Mar. 30, 2017) (Failla, J.) (“Wells Fargo

I”). In those decisions, the courts found that BNYM was the real party in interest who held the

claims.

          In response to U.S. Bank I, NCUA requested in that case that BNYM appoint a separate

trustee to pursue the NGN claims. BNYM complied and appointed Graeme W. Bush as the

Separate Trustee. NCUA then made a motion to supplement its complaint under Fed. R. Civ. P.

15(d) to reflect the appointment of the Separate Trustee and to substitute the Separate Trustee as

the real party in interest under Fed. R. Civ. P. 17(a)(3). The court denied this motion. See Order,

NCUA v. U.S. Bank N.A., No. 14-CV-9928 (KBF) (S.D.N.Y. May 11, 2016) (ECF No. 141).




                                                  3
       While an appeal of that decision was pending, NCUA filed the same motion in response

to Wells Fargo I. In that case, the Court granted NCUA’s request to supplement and substitute.

See NCUA v. Wells Fargo, No. 14-CV-10067 (KPF), 2017 WL 3610511, at *13-21 (S.D.N.Y.

2017) (“Wells Fargo II”) (Failla, J.). The court found that the Separate Trustee was a real party in

interest, that supplementation would not be futile, that there had been no bad faith or delay, and

that supplementation would not cause undue prejudice. Id.

III.   The Court of Appeals’ Resolution of the Split

       On August 2, 2018, the Court of Appeals decided NCUA’s appeal of U.S. Bank I. The

Court agreed that NCUA lacked derivative standing to bring the NGN claims and affirmed the

decision below. See NCUA v. U.S. Bank, 898 F.3d 243 (2d Cir. 2018) (“U.S. Bank II”). The

Court also found that the district court did not abuse its discretion by denying NCUA’s motion to

supplement and substitute because NCUA had been given an earlier opportunity to replead and

cure the defects in its derivative standing. Id. The court also noted, however, that this conclusion

“does not mean that a district court’s grant of leave to supplement in a similar situation would be

an abuse of discretion.” Id. at 256 n.86 (citing Wells Fargo II).

       The day after that decision was issued, Defendant here asked this Court for a pre-motion

conference to discuss a motion for judgment on the pleadings. See ECF No. 341. Following the

pre-motion conference, the Court issued an order on August 16, 2018, allowing NCUA to move

to substitute the appropriate party in interest. See ECF No. 348. On August 29, 2018, BNYM

appointed Graeme W. Bush as the separate Trustee to bring claims held by BNYM against

Defendant. See Separate Trustee Agreement (ECF No. 353-1). NCUA then filed its motion to

supplement. See Pls.’ Mot. (ECF No. 351); see also Proposed Supplemental First Amended

Complaint (ECF No. 353-3) (the “SFAC”).



                                                  4
                                      LEGAL STANDARD

I.     Federal Rule of Civil Procedure 15

       Federal Rule of Civil Procedure 15 allows a court, on “motion and reasonable notice,”

and “on just terms,” to “permit a party to serve a supplemental pleading setting out any

transaction, occurrence, or event that happened after the date of the pleading to be supplemented.

The court may permit supplementation even though the original pleading is defective in stating a

claim or defense.” Fed. R. Civ. P. 15(d). As “a general matter, Rule 15(d) ‘reflects a liberal

policy favoring a merit-based resolution of the entire controversy between the parties.’” Beckett

v. Inc. Vill. of Freeport, No. 11-CV-2163 (LDW) (AKT), 2014 WL 1330557, at *9 (E.D.N.Y.

Mar. 31, 2014) (quoting Witkowich v. Gonzales, 541 F. Supp. 2d 572, 590 (S.D.N.Y. 2008)).

       A district court may grant a motion to file a supplemental pleading “in the exercise of its

discretion, upon reasonable notice and upon such terms as may be just.” Quaratino v. Tiffany &

Co., 71 F.3d 58, 66 (2d Cir. 1995). Absent “undue delay, bad faith, dilatory tactics, and undue

prejudice to the party to be served with the proposed pleading, or futility, the motion should be

freely granted.” Id. (internal quotation marks omitted) (quoting Quaratino, 71 F.3d at 66); see

also Bornholdt v. Brady, 869 F.2d 57, 68 (2d Cir. 1989) (“An application for leave to file a

supplemental pleading is addressed to the discretion of the court, and permission should be freely

granted where such supplementation will promote the economic and speedy disposition of the

controversy between the parties, will not cause undue delay or trial inconvenience, and will not

prejudice the rights of any other party.”). The “burden is on the non-moving party to demonstrate

the existence of such grounds.” Growblox Scis., Inc. v. GCM Admin. Servs., LLC, No. 14-CV-

2280 (ER), 2016 WL 1718388, at *4 (S.D.N.Y. Apr. 29, 2016).




                                                 5
       To analyze whether a party has carried this burden, a court utilizes the same standard as

that applied to a motion to amend brought under Rule 15(a). See, e.g., Klein v. PetroChina Co.,

644 F. App’x. 13, 15 (2d Cir. 2016) (summary order); Escoffier v. City of N.Y., No. 13-CV-

3918 (JPO) (DF), 2017 WL 65322, at *2 (S.D.N.Y. Jan. 4, 2017) (“[C]ourts adhere to the same

liberal standards in determining motions brought under any of these provisions.”), adopted by,

2017 WL 3206337 (July 27, 2017); Lin v. Toyo Food, Inc., No. 12-CV-7392 (KMK), 2016 WL

4502040, at *1 (S.D.N.Y. Aug. 26, 2016). Leave to amend may be denied if the amendment

would be futile, see, e.g., Knife Rights, Inc. v. Vance, 802 F.3d 377, 389 (2d Cir. 2015), as

where the “amended portion of the complaint would fail to state a cause of action,” Parker v.

Columbia Pictures Indus., 204 F.3d 326, 339 (2d Cir. 2000); see also Kassner v. 2nd Ave.

Delicatessen Inc., 496 F.3d 229, 244 (2d Cir. 2007) (holding that an amended complaint must be

“sufficient to withstand a motion to dismiss under [Federal Rule of Civil Procedure] 12(b)(6)”).

Leave to amend may also be denied “when a party has been given ample prior opportunity to

allege a claim,” De Jesus v. Sears, Roebuck & Co., Inc., 87 F.3d 65, 72 (2d Cir. 1996), or “where

the motion is made after an inordinate delay, no satisfactory explanation is offered for the delay,

and the amendment would prejudice the defendant,” Cerni v. J.P. Morgan Sec. LLC, 208 F.

Supp. 3d 533, 543-44 (S.D.N.Y. 2016) (internal quotation mark omitted) (quoting Kenney v.

Clay, 172 F. Supp. 3d 628, 643 (N.D.N.Y. 2016)).

       The “concepts of delay and undue prejudice are interrelated—the longer the period of

unexplained delay, the less will be required of the non-moving party in terms of a showing of

prejudice.” Davidowitz v. Patridge, No. 08-CV- 6962 (NRB), 2010 WL 1779279, at *2

(S.D.N.Y. Apr. 23, 2010) (citing Evans v. Syracuse City Sch. Dist., 704 F.2d 44, 46-47 (2d Cir.

1983)). In “determining what constitutes ‘prejudice,’ [courts] generally consider whether the



                                                 6
assertion of the new claim or defense would ‘(i) require the opponent to expend significant

additional resources to conduct discovery and prepare for trial; (ii) significantly delay the

resolution of the dispute; or (iii) prevent the plaintiff from bringing a timely action in another

jurisdiction.’” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 284 (2d Cir. 2000); accord Lin,

2016 WL 4502040, at *1.

II.     Federal Rule of Civil Procedure 17

        Rule 17 dictates that every civil action must be prosecuted in the name of the real party in

interest. Fed. R. Civ. P. 17(a). If a court finds that an action has been brought improperly by a

party other than the real party in interest, Rule 17 further instructs that the “court may not

dismiss an action for failure to prosecute . . . until, after an objection, a reasonable time has been

allowed for the real party in interest to ratify, join, or be substituted into the action.” Fed. R. Civ.

P. 17(a)(3); accord In re SLM Corp. Sec. Litig., 258 F.R.D. 112, 115 (S.D.N.Y. 2009). The Court

of Appeals has admonished that a “Rule 17(a) substitution of plaintiffs should be liberally

allowed when the change is merely formal and in no way alters the original complaint’s factual

allegations as to the events or the participants.” Advanced Magnetics, Inc. v. Bayfront Partners,

Inc., 106 F.3d 11, 20 (2d Cir. 1997); accord House of Europe Funding I Ltd. v. Wells Fargo

Bank, N.A., No. 13 Civ. 519 (RJS), 2015 WL 5190432, at *2 (S.D.N.Y. Sept. 4, 2015).

                                            DISCUSSION

        Defendant raises four arguments in opposition to Plaintiffs’ motion to supplement and

substitute: (1) Plaintiffs’ motion to supplement and substitute would be futile because the

Separate Trustee is not a real party in interest; (2) Plaintiffs failed to identify the proper party in

interest out of bad faith, not an honest mistake; (3) Plaintiffs unduly delayed their motion; and

(4) the scope of the substitution exceed what is allowed under Rule 17, as interpreted in



                                                   7
Cortlandt St. Recovery Corp. v. Hellas Telecomms., 790 F.3d 411, 418 (2d Cir. 2015). None of

these arguments is convincing.

I.       Futility

         Leave to supplement a complaint may be denied as futile when the new complaint

“would fail to state a cause of action.” Parker v. Columbia Pictures Indus., 204 F.3d 326, 339 (2d

Cir. 2000). Defendants believe that Plaintiffs’ SFAC would be futile for two reasons: (1) the

assignment of the claims to the Separate Trustee was incomplete; and (2) BNYM lacks the

authority to appoint the Separate Trustee. Neither argument is persuasive.

            Effectiveness of the Assignment

         To be a real party in interest under Federal Rule 17(a), the “action must be brought by the

person who, according to the governing substantive law, is entitled to enforce the right.” Oscar

Gruss & Son, Inc. v. Hollander, 337 F.3d 186, 193 (2d Cir. 2003) (citation omitted). 2 A trustee

qualifies as the real party in interest when the trust document grants the trustee with “certain

customary powers to hold, manage, and dispose of assets for the benefit of others.” Wells Fargo

Bank Nw., N.A. v. Synergy Aerospace Corp., No. 16-CV-8065 (JPO), 2017 WL 3393945, at *4

(S.D.N.Y. Aug. 7, 2017) (quoting Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 464 (1980)); see

also U.S. Bank Nat. Ass’n v. Nesbitt Bellevue Prop. LLC, 859 F. Supp. 2d 602, 606 (S.D.N.Y.

2012).

         Here, the underlying documents grant the Separate Trustee those powers. Before the

execution of the Separate Trustee Agreement, BNYM, as the indenture trustee, was the real party


2
 Rule 17’s real party in interest requirement is related to, but distinct from, Article III standing. The
purpose of the “real party in interest” rule is to protect defendants from a subsequent suit by a party that
actually possesses the substantive right to recover. See 4-17 Moore’s Federal Practice § 17.10 & n.16
(2014) (collecting cases). Thus, a party may have Article III standing but nevertheless not be the real
party in interest when the party has completely assigned the claim to another. See Pay Tel Sys. v. Seiscor
Techs., Inc., 850 F. Supp. 276, 278 (S.D.N.Y. 1994).

                                                     8
in interest. See NCUA Bd. v. U.S. Bank Nat’l Ass’n, 898 F.3d 243, 252-55 (2d Cir. 2018).

BNYM assigned that status to the Separate Trustee when it executed the Separate Trustee

Agreement that conveyed “all legal title, claims, powers, rights, authorities, and duties of the

Indenture Trustee, including pursuit of the Separate Trustee Claims . . . in connection with the

Separate Trustee Claims.” Separate Trustee Agreement § 1.1 (ECF No. 353-1). That conveyance

gave the Separate Trustee all of the powers necessary to be the real party in interest to the claims

here. Accord Wells Fargo II, 2017 WL 3610511, at *15 (“Plainly, the Separate Trustee now

possesses powers to hold, manage, and dispose of the assets implicated by the Separate Trustee

Claims.”).

        Nevertheless, Defendant argues that the Separate Trustee is not the real party in interest

because the Separate Trustee Agreement was not an effective assignment of the NGN Claims. To

“be effective, an assignment to transfer a . . . [claim] must manifest an intent to divest the

assignor of all control and right to his claim, thereby empowering the assignee to control the

cause of action and to receive its fruits.” Advanced Magnetics, 106 F.3d at 15 (quotations and

citations omitted). Defendant argues that the assignment was incomplete in two respects: despite

the agreement, BNYM retains the right to any recoveries from the NGN Claims as well as the

right to terminate the Separate Trustee. See Def.’s Opp. at 21. Neither of these points is

persuasive.

        First, accepting Defendant’s characterization that BNYM retains the right to recovery for

the sake of argument, 3 that right to recovery does not make the assignment incomplete. A person



3
 This characterization of BNYM’s “rights” under the agreement is somewhat misleading. Before the
Agreement’s execution, BNYM may have had all title, claims, powers, rights, and authorities over the
NGN Trusts’ legal claims. But BNYM itself had no right to recoveries from those claims; the NGN
Trusts’ beneficiaries had that right. See Defs.’ Opp. at 21 (“The [Agreement] provides that any recoveries
obtained ‘will be remitted to [BYNM] for deposit in the Note Accounts . . . [which are defined as]
                                                    9
may be an assignee of a legal claim and a “real party in interest, even though the assignee must

account to the assignor for whatever is recovered in the action.” Airlines Reporting Corp. v. S &

N Travel, Inc., 857 F. Supp. 1043, 1047 (E.D.N.Y. 1994), aff’d, 58 F.3d 857 (2d Cir. 1995); see

also Sprint Communs. Co., L.P. v. APCC Servs., 554 U.S. 269, 284-85 (2008) (“Finally, we note

that there is also considerable, more recent authority showing that an assignee for collection may

properly sue on the assigned claim in federal court.”) (collecting authorities). Defendant’s

authorities do not hold otherwise. Instead, Defendant’s authorities stand for the rather

straightforward idea that the power of attorney is not a complete assignment of a legal claim. See

Cortlandt St. Recovery Corp., 790 F.3d at 418 (“The grant of a power of attorney, however, is

not the equivalent of an assignment of ownership; and, standing alone, a power of attorney does

not enable the grantee to bring suit in his own name.”) (quoting Advanced Magnetics, 106 F.3d

at 17-18). That proposition is not relevant here; the Agreement unquestionably assigns the

Separate Trustee full ownership over the claims. Compare Cortlandt St. Recovery Corp., 790

F.3d at 420 (“The assignment here . . . confers only ‘full rights to collect amounts of principal

and interest due on the Notes, and to pursue all remedies with respect to the Notes,’ making no

mention of title to, or ownership of, the claims.”) (citation omitted), and Advanced Magnetics,

106 F.3d at 18 (“These writings thereby arguably gave AMI power of attorney to bring suit in the

names of the individual selling shareholders, but they did not purport to transfer title or

ownership to AMI.”), with Separate Trustee Agreement § 1.1 (conveying “all legal title, claims,

powers, rights, authorities, and duties of the Indenture Trustee, including pursuit of the Separate

Trustee Claims . . . in connection with the Separate Trustee Claims”).




segregated trusts accounts established in the name of BNYM for the benefit of the Noteholders and
Guarantor.”) (citing Separate Trust Agreement Sch. II).

                                                  10
        Second, BNYM’s authority to terminate the Separate Trustee is not so broad that it

renders the assignment incomplete. The mere fact that BNYM may terminate the Separate

Trustee in some circumstances does not defeat the assignment. See Navarro Sav. Ass’n, 446 U.S.

at 465 n.14 (finding that assignment to trustees was complete despite ability of beneficiaries to

“elect and remove trustees” because that “form of ‘control’ does not strip the trustees of the

powers that make them real parties to the controversy”). Rather, the question is whether the

Separate Trustee “is more than just a ‘sham’ who has no real power to control the litigation . . . at

issue.” Synergy Aerospace Corp., 2017 WL 3393945, at *4 (quoting Nomura Asset Acceptance

Corp. Alternative Loan Tr., Series 2007-1 ex rel. HSBC Bank USA v. Nomura Credit & Capital,

Inc., 27 F. Supp. 3d 487, 492 (S.D.N.Y. 2014)). The Separate Trustee passes that test. Under the

Agreement, BNYM may terminate the Separate Trustee only for cause or with the Separate

Trustee’s consent. See Separate Trustee Agreement § 5.13(f). That limited power to terminate for

cause does not give BNYM continued control over the claims sufficient to defeat the assignment.

Compare Advanced Magnetics, 106 F.3d at 14 (finding that agreement was not an effective

assignment because “AMI’s agreement . . . was made subject to MLTV’s right to terminate the

arrangement at any time”) (emphasis added) with Navarro Sav. Ass’n, 446 U.S. at 465 (finding

that trustee had been assigned claims because the beneficiaries could not “control the disposition

of this action . . . except in the most extraordinary situations”).

        Thus, the Separate Trustee Agreement unquestionably gives Mr. Bush control over the

claims necessary to qualify as a real party in interest. See Separate Trustee Agreement § 1.1; see

also Wells Fargo II, 2017 WL 3610511, at *15. The fact that he must remit recoveries and may

be terminated for cause does not defeat that assignment. See Sprint Communs., 554 U.S. at 284-




                                                  11
85; Navarro Sav. Ass’n, 446 U.S. at 465. The proposed supplement to the Complaint would not,

therefore, be futile.

                Validity of the Separate Trustee Agreement

        In the alternative, Defendant argues that the Separate Trustee is not a real party in interest

because the Separate Trustee’s appointment violates the Indenture Agreement in two respects.

See Def.’s Mem. at 21. Neither of the provisions that Defendant points to, however, prevents

BNYM from appointing the Separate Trustee.

        First, Defendant cites § 5.13(a) of the agreement, which allows BNYM to appoint a

Separate Trustee “for the purpose of meeting legal requirements applicable to it in the

performance of its duties.” Indenture Agreement § 5.13(a) (ECF No. 65-2). Defendant believes

that this clause limits BNYM to appointing a separate trustee only for that purpose, and that this

purpose has not been met here. But this interpretation is unconvincing. That clause is permissive,

not prohibitive; nothing in § 5.13(a) states that BNYM may only appoint a separate trustee in

that one circumstance. See id. Thus, when read in context, that clause cannot be interpreted as a

prohibition limiting BNYM’s authority. Accord Wells Fargo II, 2017 WL 3610511, at *16

(“While the language of § 5.13 empowers BNYM to appoint a separate trustee to meet legal

requirements applicable to it in the performance of its duties, that language does not limit BNYM

to appointing a separate trustee only for that purpose.”). Furthermore, even if the power to

appoint the Separate Trustee were limited to BNYM’s legal obligations, the appointment would

arguably still be a valid and necessary step in pursuit of legal claims. See Indenture Agreement §

5.01(a)(i) (granting the Indenture Trustee “the full power and authority to do all things not

inconsistent with the provisions of this Indenture . . . in order to . . . appear in or defend any suit

or other proceeding . . . to protect the interests of the Noteholders and the Guarantor.”).



                                                  12
       Second, Defendant points to a section providing that powers conferred upon a separate

trustee “shall be conferred or imposed upon and exercised or performed by the Indenture Trustee

and such separate or co-trustee jointly . . . .” Id. § 5.13(b)(i). This provision, when read in

context, is not a literal requirement that the Separate Trustee and BNYM do all things jointly.

Indeed, if BNYM and the Separate Trustee had to do all things jointly, the appointment of a

Separate Trustee would be pointless. Instead, the more natural reading is that BNYM’s consent

to the Separate Trustee’s pursuit of this litigation satisfies the joint act requirement. Accord

Wells Fargo II, 2017 WL 3610511, at *16 (“BNYM’s consent to the terms of the Separate

Trustee Agreement evidences to the Court BNYM’s belief that the terms outlined therein are ‘not

inconsistent’ with the Indenture Agreement’s provisions.”).

       Thus, the terms of the Indenture Agreement do not prohibit the Separate Trustee’s

appointment. They do not, therefore, prevent the Separate Trustee from assuming the role of real

party in interest, and Plaintiffs’ proposed supplement would not be futile.

II.    Absence of Mistake and Bad Faith

       Defendant argues that Plaintiffs were never mistaken about the identity of the real party

in interest. Def.’s Opp. at 17-19. Instead, Defendant believes that Plaintiffs deliberately pursued

a tenuous legal strategy in order to maximize the reach of the limitations period. Id. Defendant

heavily implies that this was done in bad faith, which would be a bar to supplementation and

amendment under Rules 15 and 17. See Klein on behalf of Qlik Techs., Inc. v. Qlik Techs., Inc.,

906 F.3d 215, 218 (2d Cir. 2018), cert. dismissed sub nom. Cadian Capital Mgmt., LP v. Klein,

139 S. Ct. 1406 (2019); Quaratino, 71 F.3d at 66 (2d Cir. 1995). But none of the evidence

offered by Defendant suggests that Plaintiffs have filed their motion in bad faith.




                                                  13
        Defendant’s theory is that Plaintiffs knew from the outset that their derivative standing

theory was legally frivolous. But Plaintiffs’ position was not frivolous. Despite the assignments,

Plaintiffs are beneficiaries of the NGN Trusts. It was not frivolous to argue that, as a beneficiary

entitled to the remainder of the NGN Trusts’ assets, Plaintiffs had standing to sue. See Wells

Fargo II, 2017 WL 3610511, at *19 (“The NCUAB failed to rectify the standing issue because it

believed in good faith that it was the real party in interest with regard to the derivative claims.”).

Indeed, the court in this very case agreed, giving Plaintiffs the chance to proceed under their

derivative theory before the Court of Appeals affirmed a contrary holding. 4

        Defendant’s evidence, which consists of internal emails and deposition testimony, does

not prove otherwise. Defendant believes that the evidence shows that NCUA knew re-

securitizing the toxic assets would forfeit its direct and derivative claims. But it shows no such

thing. Certainly, NCUA was aware that re-securitizing the assets might complicate its legal

claims. See, e.g., ECF No. 360-2 (email from Robert Rowe of NCUA asking “Do you know if

the breaches of reps and warrants claim is negated by us resecuritizing these non agency

mortgages in a reremic format? I am being told that this is an issue.”). Due to those concerns,

NCUA considered alternatives. See Fazio Dep. at 86-89 (ECF No. 360-3). But those alternatives

were ultimately abandoned due to legitimate fears that more exotic structures would make the

assets unmarketable during a time of financial crisis. Id. None of this supports the conclusion

that Plaintiffs deliberately pursued a frivolous theory of derivative standing.


4
  Defendant insinuates that the earlier decision is not evidence that Plaintiffs’ theory had some non-
frivolous merit because it was obtained through fraud. See Def.’s Opp. at 18-19 (“NCUA failed to
disclose the Indentures’ assignment of the NGN Claims to BNYM and purported to find a right to pursue
its derivative claims in the [Delaware Statutory Trust Act].”); see also id. at 9 (“Notably, however, NCUA
attached an incomplete copy of the Indenture to its opposition brief and failed to inform Judge Scheindlin
that the Indenture’s Granting Clause makes clear that the NGN Trusts had assigned the NGN Claims to
BNYM.”). But the fact that Plaintiffs attached selected portions of the Indenture Agreement, instead of
the whole agreement, see ECF No. 38-3, is not enough to support a finding of fraud on the court.

                                                   14
        Thus, Plaintiffs’ motion is not brought in bad faith, and Plaintiffs’ motivation is not a

barrier to supplementation and substitution.5

III.    Undue Delay

        Defendant believes that Plaintiffs should have moved to supplement and substitute after

U.S. Bank I was issued in February 2016. Because Plaintiffs did not do so, Defendant argues,

Plaintiffs’ motion is now untimely under both Rule 15 and 17. See Def.’s Opp. at 22-25. That

argument is not convincing.

        Despite Defendant’s arguments, there is no rule that requires a party to abandon a

favorable decision whenever a non-precedential and contrary decision is issued by another

district court. Such a rule would unnecessarily consume resources and impede the disposition of

cases. Indeed, the law of the case doctrine discourages parties from moving for

reconsideration—absent compelling circumstances—for that very reason. See Schupak v.

Califano, 454 F. Supp. 105, 114 (E.D.N.Y. 1978) (“Where litigants have once battled for the

court’s decision, they should neither be required, nor without good reason permitted, to battle for

it again.”) (citation omitted).

        Instead of making a potentially unnecessary motion, Plaintiffs followed a proper course

that conserved resources for both parties and the judiciary. Plaintiffs did not make a potentially

unnecessary motion to substitute and supplement. Instead, they appealed the other, unfavorable

decision. Once they lost on appeal, Defendant immediately moved to dismiss, and Plaintiffs


5
  Defendant also argues that even if Plaintiffs did not act in bad faith, they still cannot substitute and
supplement here because their litigation strategy was deliberate. Defendant believes that this is contrary to
a requirement in Rule 17 that the moving party must have identified the wrong party in interest out of an
“honest mistake.” Def.’s Opp. at 17-19. But the Court of Appeals has explicitly found that this is not a
requirement for relief under Rule 17. See Klein, 906 F.3d at 218 (“Rule 17(a)(3) allows substitution of the
real party in interest so long as doing so does not change the substance of the action and does not reflect
bad faith from the plaintiffs or unfairness to the defendants. There is no ‘honest mistake’ requirement
beyond that.”).

                                                     15
immediately asked for the opportunity to supplement and substitute under Rule 17. This

procedure was the most efficient means of obtaining a precedential decision relevant to this and

other actions. Thus, it would be unwise to penalize Plaintiffs here by finding that this efficiency

also waived their right to cure defects under Rule 17.

IV.    Scope

       Finally, Defendant argues that Plaintiffs’ motion should be denied because it would

require more than a merely formal alteration of the complaint. Def.’s Opp. at 14-17. Defendant

is, however, mistaken. The argument rests entirely on a strained reading of one decision,

Cortlandt St. Recovery Corp., 790 F.3d at 422, that is inapposite to the issue here.

       In Cortlandt, the plaintiff sued to collect money owed on notes issued by the defendant.

Id. The plaintiff alleged it had standing because these claims had been assigned to it by various

noteholders, but the Court found that the plaintiff had only been granted a power of attorney, not

a full assignment of the claims. Id. at 417-18. In the alternative, the plaintiff argued that it should

have been allowed, under Rule 17, to obtain a full assignment of the claims in order to cure the

defect in standing. Id. at 424. But the Court found that an amendment under Rule 17 would be

improper because substituting “the existence of a new and substantively different assignment

would require more than a ‘merely formal’ alteration of the complaint.” Id.

       Defendant leans heavily on the superficial similarity between that decision and this case.

But that reliance is misplaced. In Cortlandt, the Court explicitly did not hold whether an

alternative procedure under a different rule—such as supplementation under Rule 15(d)—could

have saved the plaintiff’s claims. Id. at 424 (“We cannot rule out the possibility that Cortlandt

might have avoided these challenging procedural pitfalls through a request for leave to obtain a

valid assignment under some other rule of civil procedure.”). Since then, at least one other court



                                                  16
has found that supplementing a complaint under Rule 15(d) to include a new assignment of

claims is sufficient to cure defects in standing. See Wells Fargo II, 2017 WL 3610511, at *19–

21. And several others have distinguished Cortlandt on other grounds before allowing plaintiffs

to cure substantially similar standing defects with amendments to the complaint. See, e.g., FDIC

v. Citibank N.A., No. 15-CV-6574 (ALC), 2017 U.S. Dist. LEXIS 108104, at *7 (S.D.N.Y. July

10, 2017); Digizip.com, Inc. v. Verizon Servs. Corp., 139 F. Supp. 3d 670, 679–80 (S.D.N.Y.

2015); House of Europe Funding I Ltd. v. Wells Fargo Bank, No. 13-CV-519 (RJS), 2015 WL

5190432, at *7 (S.D.N.Y. Sept. 4, 2015). This is consistent with what has historically been an

accepted procedure for curing a complaint’s jurisdictional defects. See Basic Books, Inc. v.

Kinko’s Graphics Corp., 758 F. Supp. 1522, 1541 (S.D.N.Y. 1991) (“While recognizing that

proper recordation is a jurisdictional prerequisite to instituting a copyright infringement suit,

defendant fails to see that plaintiffs’ recordation problem was cured by its supplemental filing

which was allowed by this court pursuant to Fed. R. Civ. P. 15 (d).”); Dan-Dee Imports, Inc. v.

Well-Made Toy Mfg. Corp., 524 F. Supp. 615, 619 (E.D.N.Y. 1981) (“There is no question that

leave to serve a supplemental pleading should be granted if it cures a jurisdictional defect.”)

(citing Mathews v. Diaz, 426 U.S. 67 (1976)). Defendant’s reliance on Dennis v. J.P. Morgan

Chase & Co., 342 F. Supp. 3d 404 (S.D.N.Y. 2018), does not change the Court’s conclusion.

        Here, Plaintiffs should have the same opportunity. The underlying merits of Plaintiffs’

claims will remain unaltered. There is no evidence that NCUA proceeded in bad faith, or that

supplementation will prejudice Defendant. 6 Indeed, the complaint’s only pertinent flaw is the


6
  Defendant argues that, if Plaintiffs’ substitution of the Separate Trustee is granted, then it “would have
to” file another motion to dismiss. See Def.’s Opp. at 16 (“HSBC would have to file another motion to
dismiss raising new statute of limitation defenses, some of which would necessitate factual discovery to
resolve.”) (emphasis added). This simply not true. Any new fact-based defenses raised by the substitution
could be, and should be, raised at the summary judgment stage. Defendant is correct that this would
require the reopening of party discovery. But any discovery necessary for Defendant’s new statute of
                                                    17
reliance on the—now discredited— theory of derivative standing. It is “too late in the day and

entirely contrary to the spirit of the Federal Rules of Civil Procedure for decisions on the merits

to be avoided on the basis of such mere technicalities.” Foman v. Davis, 371 U.S. 178, 181-82

(1962). Plaintiffs will be allowed to supplement their complaint in order to substitute the

Separate Trustee and pursue the underlying merits of their claims. Accord Wells Fargo II, 2017

WL 3610511, at *18.

                                            CONCLUSION

        Plaintiffs’ motion to supplement the First Amended Complaint and to substitute Graeme

W. Bush as the real party in interest is GRANTED. The Clerk of Court is respectfully requested

to terminate the motion at ECF No. 351.

SO ORDERED.




DATED:          May 22, 2019
                New York, New York




limitations or standing defenses would be extremely limited. Accord Wells Fargo II, 2017 WL 3610511,
at *20 (“The substitution of the Separate Trustee will require minimal additional discovery . . . .”). The
parties should be able to complete that minimal discovery before the summary judgment briefs are due in
June 2021. See ECF No. 362.
                                                    18
